SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended August 31, 2007 Commission File #333-108690 RED ROCK PICTURES HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0441032 (IRS Employer Identification Number) 8228 Sunset Boulevard, 3rd Floor, Los Angeles, California 90046 (Address of principal executive offices ) (Zip Code) (301)474-1219 (Registrant’s telephone no., including area code) Securities registered pursuant to Section 12(b) of the Act: None Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ( ) Revenues for year ended August 31, 2007: $139,154 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of November 19, 2007,$6,776,107: Number of shares of the registrant’s common stock outstanding as of November 19, 2007 is: 64,534,361 The Transfer Agent for the Company is Integrity Stock Transfer. PART I ITEM 1. DESCRIPTION OF BUSINESS Overview Maneki Mining (“Maneki”) was originally incorporated in Nevada on November 22, 2004 as a development stage company in the business of mineral exploration.In August 2006 Red Rock Pictures, Inc. consummated a Share Exchange Agreement, whereby 100% of its shares were acquired by Maneki in exchange for 1,800,000 shares of Maneki.On October 31, 2006, Maneki filed a certificate of amendment, changing the legal name of the corporation to Red Rock Pictures Holdings Inc. (“Us, We, Our, Red Rock or the Company”). We are engaged in the finance, production, distribution and marketing of filmed entertainment products, including theatrical motion pictures, television programs, home video products, and digitally delivered entertainment and media.We were founded in 2006 to leverage the experience and expertise of its management team and exploit emerging opportunities in traditional and digital media and entertainment. Our primary business model centers around the control of entertainment properties that we may develop, acquire, produce and/or finance. Development Development activities are a fundamental building block to our future financial success. We will devote significant resources to identifying and developing material to be produced. Financing We will be involved in the funding of motion pictures and other entertainment and media properties, both for its own library and development activities as well as in partnership with outside producers. Production Once a project developed and financing is committed, either through internal sources or through licensing and pre-selling the project to the exhibition, television, home entertainment and other markets, we will attempt to produce at the lowest possible cost consistent with the quality that it seeks to achieve. We avoid the substantial overhead of major studios by maintaining only a small staff and engaging production staff only as required. Revenue Sources We currently have revenues from interest income earned on production advances.We expect to derive additional revenues from the worldwide exploitation of our entertainment properties across multiple media and distribution channels.We expect to receive revenue from all of the following sources on a project-by-project basis: · Producer and production fees for our services in the creation and production of motion pictures, television and other media; · Royalties and participations in the future earnings of the properties that we develop, produce and/or finance; · Interest and fees associated with our financing activities; · Royalty payments from merchandising of consumer products bearing the logos, brands, and other forms of intellectual property from our company’s films, television programs and archives; and · Royalties and license payments from exploitation of soundtrack and music publishing rights for music from our company’s films, television programs and archives. 1 The distribution channels associated with these revenue streams are discussed in greater detail below: Theatrical Distribution & Exhibition Once a picture has been green lighted, the distribution arm of the studio begins planning where the picture will be slotted in its schedule for theatrical release.Numerous negotiations and strategic issues must be managed, including the film’s release date, distribution pattern and number of screens (wide release, limited release or platform release) and exhibitor (theater and theater chain) financial terms. Theatrical revenues are divided between the distributor and the theater owners (exhibitors). The division of theatrical proceeds is usually determined through negotiation between the exhibitors and distributors. However, sometimes a bidding processoccurs in which theaters compete against each other for a particular movie with the film going to the theater that offers the most favorable terms to the distributor. “Film rentals” are the portion of a film’s theatrical revenues remitted to a distributor. As a general rule of thumb, a distributor receives 50% of a film’s gross theatrical revenues. However, the actual division of box-office proceeds is based upon a formula in which the distributor gets a disproportionate share of the box-office in the early release of a film. Therefore, theater exhibitors prefer long-running successful films, as opposed to films that have big opening weekends and subsequently have substantial drop-offs. Whether a film has been financed by a studio or has been acquired from an outside financing source for distribution, the studio receives a distribution fee. A distribution fee is a percentage charge on incoming film rentals from theaters, video revenues, pay television, etc. The fee is simply a service charge designed solely to support the existence of the distribution organization; it does notapply toward the recovery of any expenses related to releasing the film (such as prints and advertising). Deductions for direct costs of marketing a film are made after the imposition of the fee. The amount of the distribution fee can vary substantially depending upon many factors. The most important factor in determining the amount of the fee is whether the film has been financed internally or externally. Home Video – Video Cassette and DVD As the market has matured, video revenues have become the most significant source of income for producers and distributors. Furthermore, home video provides the most consistent source of revenue of all of the various windows of exhibition including theatrical.We currently do not operate ourown internal Home Entertainment distribution business, but, rather, we intend to partner with the major studios and others to ensure that ourproductions are sold into the marketplace. Pay-Per-Viewand Video on Demand Pay-per-view refers to films shown on television which subscribers can order through their local cable operator. Additionally, with the rise of technology and other digital distribution platforms, Pay-Per-View can also occur via Satellite, and via Internet delivery. Our projects will besold into the Pay-Per-View and Video on Demand markets either directly or as part of a larger distribution agreement with a studio or other entity. Pay Cable Pay cable refers to individual cable stations that have a monthly subscription fee, such as HBO, Showtime, The Movie Channel, Cinemax, Starz and Encore. Pay cable programming is comprised primarily of three facets: · Movies licensed from the studios and independent distributors. · Pay cable premiere movies that are shown for the first time on the pay cable service. These movies are both financed and produced by the cable network itself or licensed from independent producers. · Special events, such as sporting events and concerts. Our properties will be sold into the Pay Cable marketplace either directly or as part of a larger distribution agreement with a studio or other entity 2 Basic Cable Basic cable refers to a group of cable stations that are generally included in a basic cable package, such as THE SUNDANCE CHANNEL, THE INDEPENDENT FILM CHANNEL, TNT, TBS, LIFETIME, USA, and others. Basic cable stations, like the pay cable stations, are now producing a significant number of their own movies. Our properties will be sold into the Basic Cable marketplace either directly or as part of a larger distribution agreement with a studio or other entity Network Television In the United States, broadcast network rights are granted to ABC, CBS, NBC, FOX, UPN, WB or other entities formed to distribute programming to a large group of stations. The commercial television networks license motion pictures for a limited number of exhibitions during a period that usually commences two to three years after a film’s initial theatrical release.
